t c summary opinion united_states tax_court tommie lee trussell petitioner v commissioner of internal revenue respondent docket no 20460-06s filed date tommie lee trussell pro_se brooke w patterson for respondent wells judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues we must decide are whether petitioner is entitled to a dependency_exemption deduction for an unrelated minor child and whether petitioner is entitled to the earned_income_credit as an individual with an unrelated child background some of the facts were stipulated for trial pursuant to rule the parties’ stipulations are incorporated into this opinion by reference and are found accordingly at the time of filing the petition petitioner resided in mississippi st2 was born in and is a minor child of ginger venear terry petitioner is not related to st and during petitioner never resided with st during petitioner provided less than one-half of st’s support for taxable_year petitioner timely filed a form_1040 u s individual_income_tax_return and in that return petitioner claimed a dependency_exemption deduction and an earned_income_credit 2the court refers to minor children by their initials rule a on date respondent sent petitioner a notice_of_deficiency for in which respondent determined that petitioner is not entitled to a dependency_exemption deduction or an earned_income_credit dependency_exemption deduction discussion in order to be entitled to a dependency_exemption deduction petitioner must prove that he meets the requirements of sec_151 and sec_152 for sec_151 provides that an exemption is allowed for each person who is a dependent of a taxpayer as defined in sec_152 if the following requirements are met a the individual for whom an exemption is claimed is a son daughter stepson stepdaughter sibling parent or other ancestor stepparent niece nephew aunt uncle certain relatives-in-law or an individual other than the taxpayer’s spouse who for the taxable_year of the taxpayer has as his or her principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household b over one-half of the 3petitioner has not raised sec_7491 and therefore it does not apply consequently petitioner bears the burden_of_proof see rule a 4the working families tax relief act of wftra publaw_108_311 sec 118_stat_1176 amended sec_151 effective for tax years beginning after date wftra sec 118_stat_1169 amended sec_152 effective for tax years beginning after date individual’s support for the taxable_year is received from the taxpayer and c the individual’s gross_income is less than the exemption_amount or the individual is the taxpayer’s child who is younger than age or is a student younger than age sec_151 sec_152 petitioner bears the burden_of_proof as to st petitioner is not entitled to a dependency_exemption deduction for because petitioner has failed to show that st resided with him as part of his household for the entire year and that petitioner provided more than one-half of st’s support sec_152 requires that to be entitled to a dependency_exemption deduction for a person not related to the taxpayer the taxpayer must show that the individual for whom the dependency_exemption deduction is sought has lived with the taxpayer as part of the taxpayer’s household for the entire taxable_year the record shows that during st never resided with petitioner in addition to the residency requirement to be entitled to a deduction for a dependency_exemption a taxpayer must establish the total support costs expended on behalf of the claimed dependent from all sources for that year and must demonstrate that he or she provided over one-half of that amount daya v commissioner tcmemo_2000_360 sec_1_152-1 income_tax regs petitioner failed to prove that he provided more than one- half of st’s support for at trial ginger venear terry st’s mother testified that she provided more than one-half of st’s support other than his own self-serving testimony which we do not find credible in light of ms terry’s opposing testimony petitioner has offered no evidence to refute ms terry’s testimony or to substantiate in any way that he provided more than one-half of st’s support on the basis of the meager record petitioner has failed to meet his burden_of_proof regarding his claimed dependency_exemption with respect to st for earned_income_credit on his return petitioner claimed an earned_income_credit based on st as a qualifying_child as relevant here sec_32 provides that for purposes of qualifying for the earned_income_credit an eligible_individual is an individual who has a qualifying_child for the taxable_year a 5alternatively under sec_32 a taxpayer may qualify as an eligible_individual if the taxpayer has a principal_place_of_abode in the united_states for more than one- half of the tax_year is between the ages of and before the close of the tax_year and is not a dependent for whom a deduction is allowable petitioner has not claimed to be an eligible_individual under sec_32 nor has he met his burden of presenting sufficient evidence to qualify him as an continued qualifying_child is defined as an individual’s child stepchild sibling step-sibling a descendant of any of these or an eligible_foster_child placed with the individual by an authorized agency whom the individual cares for as the individual’s own child who is under the age of or a student under the age of and who has the same principal_place_of_abode as the individual for more than one-half of the taxable_year sec_32 petitioner is not related to st and has produced no evidence that st was placed with him by an authorized_placement_agency additionally as we held above petitioner has failed to prove that st had the same principal_place_of_abode for more than one- half of taxable_year on the basis of the foregoing with respect to petitioner st is not a qualifying_child for purposes of the earned_income_credit for we have considered all of the parties’ arguments and to the extent they are not discussed in this opinion we conclude that they are without merit irrelevant or unnecessary to reach to reflect the foregoing decision will be entered for respondent continued eligible_individual under sec_32
